PULMAN, CAPPUCCIO,
                                                     FILED IN
                      PULLEN, BENSON & JONES, LLP
                                               4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                  ATTORNEYS     & COUNSELORS
                                                                          02/18/2015 11:55:03 AM
    ERIC A. PULLEN               2161 NW MILITARY HIGHWAY, SUITE 400         KEITHLOCATIONS:
                                                                             OFFICE  E. HOTTLE
     (210) 892-0508                    SAN ANTONIO, TEXAS 78213                     Clerk
                                                                                SAN ANTONIO
                                        WWW.PULMANLAW.COM                    DALLAS   I FORT WORTH
EPULLEN@PULMANLAW.COM
                                                                                      AUSTIN
                                      TELEPHONE: (210) 222-9494
                                       FACSIMILE: (210) 892-1610




                                        February 18, 2015


Via: Electronic Mail:

Fourth Court of Appeals
Attn: Rosa
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

       Re:       Endura Advisory Group, Ltd, Appellant vs. Dominic Altomare, Appellee; Cause No.
                 04-14-00889-CV; pending in the Fourth of Appeals, San Antonio, Texas

Dear Rosa:

         Pursuant to your telephone conversation with my assistant Dee Diaz, enclosed is a copy of
the file-stamped copy of the Brief of Appellee, Dominic Altomare which was inadvertently filed
in the District Court and not in the Fourth Court of Appeals. Please note the Brief was filed on
February 16th.

        Thank you for your kind courtesies in this regard.

        Should you have any questions, please do not hesitate to contact me at your convenience.




EAP/ddd
Enclosures as indicated